Citation Nr: 1631452	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  14-28 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right eye disorder, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to May 1971.  His awards and decorations include the Purple Heart. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from October 2000 to December 2014.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the July 2012 VA Disability Benefits Questionnaire (DBQ) examination for diabetes mellitus, the examiner documented that no diagnosis of diabetic retinopathy was identified and that no eye condition (other than diabetic retinopathy) was due to or aggravated by diabetes mellitus without any supporting rationale or explanation.  

Since then, the Veteran reported at the July 2012 VA DBQ examination for posttraumatic stress disorder (PTSD) that he "got a piece of steel in [his] eye from a hand grinder" during active service in Vietnam.  Review of the record shows the Veteran served in combat in the Republic of Vietnam.  See 38 U.S.C.A. § 1154(b) (West 2014).  In addition, August 2013 private treatment records document his diagnosis of cataracts in the right eye and operational notes from cataract extraction with posterior chamber lens implant in the right eye.  Most recently, the Veteran was afforded a VA DBQ examination for eye conditions in June 2014.  Following the clinical evaluation, the Veteran was diagnosed with glaucoma and cataracts in the right eye, and the VA examiner concluded with supportive rationale that the Veteran's diagnosis of glaucoma is attributable to a non-service related occurrence and not linked to diabetes mellitus; however, no opinion on direct or secondary bases were provided for the Veteran's diagnosis of cataracts in the right eye. 
As such, in order to properly adjudicate this claim on appeal, a remand is needed to obtain additional VA medical opinions on a secondary basis for any aggravation by the service-connected diabetes mellitus, type II, on his glaucoma and on direct and secondary bases for his diagnosis of cataracts.  When VA undertakes to provide a VA examination and medical opinion, it must ensure that the examination and medical opinion are adequate.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from the July 2012 VA DBQ examiner for diabetes mellitus, June 2014 VA DBQ examiner for eye conditions, or an appropriate clinician for the Veteran's right eye disorder.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology, such as getting an object in his eye during service in Vietnam as reported at the July 2012 VA DBQ examination for PTSD.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For purposes of this remand, the examiner should presume the Veteran had an in-service eye injury during his service in Vietnam.

a)  For the Veteran's diagnosis of glaucoma in the right eye, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is aggravated by the Veteran's service-connected diabetes mellitus, type II.

b)  For the Veteran's diagnosis of cataracts in the right eye, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is (a) related to the Veteran's active service from May 1968 to May 1971, to include injury to the eye during service in Vietnam as reported at the July 2012 VA DBQ examination for PTSD; (b) caused by the Veteran's service-connected diabetes mellitus, type II; or (c) aggravated by the Veteran's service-connected diabetes mellitus, type II.

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

2.  After the development requested has been completed, the AOJ should review the medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

3.  When the development requested has been completed, the issue on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




